Citation Nr: 0107479
Decision Date: 03/13/01	Archive Date: 04/17/01

Citation Nr: 0107479	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1995, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


VACATUR

The veteran had active service from October 1968 to August 
1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In July 2000, the veteran testified at a 
Board hearing in Washington, D. C., before the undersigned 
Acting Board Member.  In a November 9, 2000 decision, the 
Board granted a 30 percent rating for PTSD from July 26, 
1994, denying implicitly an effective date earlier than 
January 18, 1995, for a 100 percent rating for PTSD.  

In December 2000, the veteran's representative filed a Motion 
for Reconsideration of the Board's decision, contending that 
the Board had erred in failing to consider the schedular 
criteria for evaluating mental disorders which were in effect 
prior to November 7, 1996.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1990) (holding that where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply unless 
Congress provides otherwise).

VA regulations provide that a decision may be vacated by the 
Board at any time when there has been a denial of due 
process.  38 C.F.R. 20.904(a) (2000).  Because the Board 
failed to consider the former schedular criteria for 
evaluating mental disorders in its November 9, 2000 decision, 
it effectively denied the veteran due process of law.  

Accordingly, the Board hereby vacates the November 9, 2000 
decision.  In a separate decision, the Board will address de 
novo the merits of the veteran's appeal for an effective date 
earlier than January 18, 1995, for a 100 percent rating for 
PTSD.  


ORDER

The Board's decision of November 9, 2000, is vacated.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known and the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This order does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. 20.1100(b) (2000).


 



Citation Nr: 0029545	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-05 230	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an effective date earlier than January 18, 
1995, for a 100 percent rating for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge 
sitting in Washington, D. C., in July 2000.

At the hearing in July 2000, and in a subsequently submitted 
written statement, the veteran raised the additional issues 
of entitlement to earlier effective dates for the service-
connected tinnitus and skin disorder.  These issues are not 
currently before the Board and are referred to the RO for the 
appropriate development and adjudication.


FINDINGS OF FACT

1.  The claim for an increased evaluation for the veteran's 
psychiatric disability was received on January 18, 1995.

2.  Although there was no formal claim or written intent to 
file a claim for an increased rating for a psychiatric 
disorder prior to January 18, 1995, the evidence indicates 
that the veteran's post-traumatic stress disorder was 
manifested by depressed mood, anxiety and chronic sleep 
impairment as of July 26, 1994, within one year of receipt of 
the claim for an increased rating.


CONCLUSION OF LAW

The legal criteria have been met for a 30 percent disability 
evaluation for post-traumatic stress disorder for the period 
from July 26, 1994, through January 17, 1995.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(1)(2), 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that his psychiatric disorder was 
misdiagnosed and evaluated as anxiety reaction when in fact 
he has had post-traumatic stress disorder since service.  He 
further contends that the severity of his post-traumatic 
stress disorder warranted a 100 percent rating from September 
1970 until it was eventually awarded, effective January 18, 
1995.

The evidence shows that during service the veteran complained 
of anxiety, nervousness, poor appetite, and sleeplessness.  
The diagnosis was anxiety reaction.  The service medical 
records also note that he had simple situational anxiety 
reaction.

In September 1970, the veteran filed a claim noting that he 
was nervous.  In rating decision of October 1970, service 
connection was granted for anxiety reaction and a 
noncompensable rating was assigned from September 1, 1970.  
Notice of this rating decision was mailed to the veteran in 
October 1970 and he did not appeal that decision.

In the October 1970 rating decision, the RO noted that the 
veteran's service-connected disabilities would be assigned a 
noncompensable rating until such time as he could be 
examined.  At the time of the October 1970 rating decision, 
the veteran had been hospitalized due to numerous physical 
injuries he received when a vehicle struck him as he was 
walking..

A statement dated in January 1971 from a private physician, 
Dr. E. E. C., notes that the veteran had been treated for 
left leg problems.  The statement is negative for any 
psychiatric problems.  A VA examination report dated in 
February 1971 notes that the veteran complained of feeling 
"very nervous, poor sleep - no problem."  The examination 
report indicates that the veteran did not receive a 
psychiatric examination.  The diagnoses were negative for any 
psychiatric disorder.  A VA medical report of a 
hospitalization from March to May 1971 also notes treatment 
of the veteran's left leg problems and is silent as to any 
psychiatric disorder.  In rating decision of August 1971, the 
noncompensable rating for the service-connected anxiety 
reaction was confirmed.

VA medical records include an examination report dated in 
January 1981 which indicates that there were no abnormal 
findings with regard to the veteran's general appearance and 
mental status.  The records also contain a VA consultation 
sheet dated in March 1985 noting that the veteran desired 
evaluation of his nervous condition.  However, the records do 
not show that the veteran received a subsequent evaluation.  
A VA medical record of a hospitalization in February 1987 
notes diagnoses including anxiety state.  However, the 
hospitalization was for treatment of chest pain and there is 
no indication as to the severity of the veteran's anxiety 
disorder.  Another VA medical record dated in May 1987 shows 
a diagnosis of anxiety.  The severity of this condition, 
however, is not noted.

The evidence of record also contains a private examination 
report from the New York Diagnostic Center, dated in February 
1988.  The report shows that the veteran had various physical 
problems and notes that he denied any other problems.  The 
veteran apparently did not report any psychiatric problems at 
that time.

A VA mental health clinic record dated in July 1994 
containing a consult note by a clinical psychologist notes 
that the veteran reported that he was upset about his 
experiences in Vietnam and had been having suicidal thoughts.  
The record further shows that discussion with the veteran 
revealed that he was not imminently suicidal and had no 
plans.  In addition, it was noted that the veteran drank 
excessively and seemed to have been drinking that day.  
Further, it was noted that if the veteran's descriptions of 
his experiences and symptoms were accurate, he might be 
suffering from post-traumatic stress disorder.  The veteran 
refused to make a future appointment with the clinical 
psychologist.

Another VA outpatient treatment record dated in December 1994 
notes that the veteran reported feeling depressed and not 
sleeping.  The diagnosis was longstanding anxiety and 
depression.  Additional VA records dated in January 1995 show 
that the veteran had panic attacks and chronic anxiety.

The evidence of record shows that the RO did not receive 
another claim from the veteran for an increased evaluation 
for his service-connected psychiatric disorder until January 
18, 1995.  At that time, the veteran submitted a request for 
a reevaluation of his service-connected disabilities, 
including his nervous condition. 

A VA psychiatric consultation report dated in April 1995 
notes that the veteran had not been seen by any psychiatrists 
since service.  On examination, the veteran looked his stated 
age.  He was quite anxious during the interview.  His speech 
was normal.  He described his mood as sad and his affect was 
anxious and apprehensive.  His thought processes were 
circumstantial and his thought content focused on his 
distress.  He denied any delusions or perceptual 
disturbances.  His insight and judgment were fair.  He denied 
any current suicidal ideation.  The diagnoses on Axis I were 
chronic, major depression and probable post-traumatic stress 
disorder.  

A VA psychiatric examination report dated later in April 1995 
shows that the veteran had been unemployed since returning 
from Vietnam.  He had had significant adjustment difficulties 
and reported that he had been anxious all the time since his 
return from Vietnam.  The veteran reported that he had been 
socially withdrawn, became jumpy and irritable around people, 
and had lead rather a reclusive lifestyle.  He was married 
and had two teenage children.  In regard to his psychiatric 
treatment, it was noted that since the 1970s, the veteran had 
not seen a psychiatrist until recently.  The veteran reported 
flashbacks about Vietnam, problems sleeping, avoiding 
friends, hypervigilance, feelings of depression, and suicidal 
thoughts.  On examination, the veteran's mood was anxious and 
depressed.  His speech was relevant and coherent, but 
tangential at times.  He denied delusions or hallucinations.  
His attention and concentration were poor.  His insight and 
judgment appeared to be fair.  The diagnosis was post-
traumatic stress disorder.  The examiner noted that this 
disorder was called anxiety reaction in the past.  

In rating decision of July 1995, the service-connected 
psychiatric disability was reclassified as post-traumatic 
stress disorder and a 30 percent rating was granted from 
January 18, 1995.  The veteran appealed that decision. 

Statements received in January 1996 from an acquaintance, the 
veteran's mother, and his wife, basically note that the 
veteran was a very nervous, restless and irritable person.  
According to his mother, the veteran took sleeping pills to 
sleep.  The veteran's wife noted that he had many nervous 
conditions which were increasingly getting worse.  In rating 
decision of April 1996, a 50 percent rating was granted for 
post-traumatic stress disorder, effective from January 18, 
1995.  

The veteran was hospitalized from January to February 1997 
and completed the VA Post-Traumatic Stress Disorder Treatment 
Program.  It was noted that he had been followed by an 
outpatient psychiatrist for the past two years.  The veteran 
reported that he had "a nervous condition" in 1970, after 
being in combat.  In addition, he reported that he had had 
trouble dealing with his father's death in November 1996.  
The veteran denied any acute psychiatric hospitalizations and 
had never been in an inpatient post-traumatic stress disorder 
program.  The diagnosis was chronic, severe post-traumatic 
stress disorder.

In rating decision of October 1997, a temporary total 
disability rating was granted from January 13, 1997, pursuant 
to 38 C.F.R. § 4.29.  A 50 percent rating was resumed from 
March 1, 1997.

A VA examination report dated in December 1997 notes that the 
veteran's psychiatric disorder had been misdiagnosed as 
generalized anxiety disorder.  The examiner noted that the 
veteran had been suffering from post-traumatic stress 
disorder since returning from Vietnam.

In rating decision of January 1998, a 70 percent rating for 
post-traumatic stress disorder was granted from January 18, 
1995, with the 100 percent temporary total rating from 
January 13, 1997.  The 70 percent rating was resumed from 
March 1, 1997.  The case was appealed to the Board and in a 
June 1998 decision, the Board found that a 100 percent rating 
for post-traumatic stress disorder was warranted.  In a 
rating decision later that month, the RO assigned the 100 
percent disability rating for post-traumatic stress disorder, 
effective from January 18, 1995.  In the June 1998 Board 
decision, the raised issue of an earlier effective date for a 
compensable rating for the service-connected post-traumatic 
stress disorder was referred to the RO.  In rating decision 
of October 1998, the RO denied an effective date earlier than 
January 18, 1995, for a 100 percent rating for post-traumatic 
stress disorder.

The veteran's mother submitted another statement in January 
1999.  She indicated that the doctors had given the veteran 
sleeping pills since the 1970s.

In a VA psychiatry note dated in June 2000, a staff 
psychiatrist noted that when the veteran was struck by a car 
in the 1970s, it was at a time when his post-traumatic stress 
disorder symptoms were interfering with his ability to 
concentrate and when he was having severe intrusive thoughts.  
According to the staff psychiatrist, it is plausible that the 
veteran's post-traumatic stress disorder contributed to the 
car accident.

In July 2000, the veteran testified at a hearing in 
Washington, D.C., before the undersigned Acting Veterans Law 
Judge.  The veteran's representative indicated that the RO 
did not properly develop the veteran's claim in 1970 and 
failed in its duty to assist the veteran by not providing him 
with an adequate examination in April 1971.  The veteran 
testified that he was a nervous wreck in 1970 after getting 
back from Vietnam.  He could not sleep, he was depressed, and 
he could not stand being around people.  According to the 
veteran, he complained to the VA doctors from 1970 to 1995 
that he wanted some help for his psychiatric problems and 
nobody listened to him until 1995.  The veteran stated that 
when he was hospitalized for injuries he sustained a few 
weeks after service, he reported nervous problems but was not 
referred to a psychiatrist and was treated only by medical 
doctors.

II.  Analysis

Initially, the Board acknowledges that the medical evidence 
shows that the veteran has suffered from post-traumatic 
stress disorder since service.  However, such a diagnosis did 
not exist in 1970 when the veteran was initially granted 
service connection for his psychiatric disorder.  In rating 
decision of July 1995, the RO acknowledged this fact and 
reclassified the veteran's service-connected psychiatric 
disorder as post-traumatic stress disorder and made it 
effective from September 1, 1970.  Accordingly, as the 
veteran was separated from service on August 31, 1970, he has 
been service-connected for post-traumatic stress disorder 
since the day after he was separated from service.  The issue 
before the Board is the effective date of a compensable 
rating for the service-connected post-traumatic stress 
disorder.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
In general, the effective date for an increase is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (o)(1).  An award of increased 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date otherwise, the date of receipt of the claim.  38 
C.F.R. §§ 3.400(o)(2) (1999).

A 10 percent rating is warranted for post-traumatic stress 
disorder which is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for post-traumatic stress 
disorder which is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted for post-traumatic stress disorder which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for post-
traumatic stress disorder which is productive of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

After carefully reviewing all of the evidence of record, the 
Board finds that a 30 percent rating for post-traumatic 
stress disorder is warranted from July 26, 1994, through 
January 17, 1995.  Thereafter, a 100 percent rating has been 
assigned.

The RO received the appellant's claim for an increased rating 
for his service-connected psychiatric disorder on January 18, 
1995.  In order to be granted an effective date earlier than 
January 18, 1995, which is the date of receipt of the claim, 
it must be factually ascertainable that an increase in 
disability had occurred within one year prior to that date.  
The VA outpatient treatment records dated in July 1994, 
December 1994, and January 1995 indicate that the veteran was 
experiencing some significant psychiatric symptoms.  The July 
1994 consult note shows that the veteran was upset about his 
Vietnam experiences and reported that he had been having 
suicidal thoughts.  However, he was not imminently suicidal 
and had no specific plans.  The December 1994 VA outpatient 
treatment record shows that the veteran felt depressed and 
was not sleeping.  The January 1995 VA outpatient treatment 
records showed that he was having panic attacks.  In 
addition, the lay statements and the veteran's testimony 
indicate that he had had anxiety, depressed mood and chronic 
sleeping problems since service.  However, within the one 
year period prior to receipt of the January 1995 claim for an 
increased rating, the earliest medical evidence of 
significant psychiatric problems is the July 26, 1994 VA 
outpatient treatment record.

A rating in excess of 30 percent is not warranted for the 
period between July 1994 and January 1995 because the July 
26, 1994 VA consult note shows that the veteran's symptoms 
did not include suicidal ideation, although he had initially 
reported that he had been having suicidal thoughts.  In 
addition, these records do not show that the veteran 
experienced obsessional rituals which interfered with his 
routine activities, illogical, obscure or irrelevant speech, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  These VA treatment records also do 
not show that he exhibited flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, impairment in memory, or disturbances of 
motivation and mood.  The Board finds that the severity of 
the veteran's service-connected post-traumatic stress 
disorder more nearly approximated a 30 percent evaluation for 
the period from July 26, 1994, through January 17, 1995.


ORDER

A 30 percent rating for post-traumatic stress disorder is 
warranted for the period from July 26, 1994, through January 
17, 1995, subject to the laws and regulations governing the 
award of monetary benefits; to that extent the veteran's 
claim is granted.



		
	Trudy S. Tierney
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 1 -


